         

Exhibit 10.69
FIRST AMENDMENT
TO ADOPTION AGREEMENT FOR THE
CA, INC. EXECUTIVE DEFERRED COMPENSATION PLAN
THIS FIRST AMENDMENT (“the Amendment”) is made by CA, Inc. (the “Company”) dated
as of the 25th day of February 2008.
WITNESSETH
WHEREAS, the Company (the “Sponsor”) sponsors the CA, Inc. Executive Deferred
Compensation Plan (the “Plan”) which provides certain eligible employees with
the means to defer receipt of a portion of their compensation;
WHEREAS, the specific terms of the Plan are set forth in the Adoption Agreement
dated April 1, 2006;
WHEREAS, the Sponsor desires to amend the Adoption Agreement effective April 1,
2008 (the “Effective Date”) with respect to eligibility for participation in the
Plan;
WHEREAS, the Sponsor wishes to amend Appendix C of the Adoption Agreement
Eligible Participants identifying members of the Executive Leadership Team and
Senior Leadership Team;
NOW, THEREFORE, in consideration of the above premises, the Sponsor hereby
amends the Plan as follows:
Effective April 1, 2008, Appendix C of the Adoption Agreement for CA, Inc.
Executive Deferred Compensation Plan (the “Plan”) Eligible Participants is
deleted in its entirety and replaced with the following:
ELIGIBLE PARTICIPANTS- for Fiscal Year 2009 Annual Performance Bonus
(ONLY members of the Executive Leadership Team)

     
Mike Christenson
  Al Nugent
Amy Olli
  Una O’Neill
Jim Bryant
  Don Friedman
Don Friedman
  Ajei Gopal
Andy Goodman
  George Fischer
John Ruthven
  Ken Handal
Nancy Cooper
  John Swainson
Russell Artzt
   

Except as specifically set forth in this Amendment, the terms of the Adoption
Agreement shall continue in full force and effect.
IN WITNESS WHEREOF, the Sponsor has caused this First Amendment to the Adoption
Agreement be executed by its duly designated officer to be effective as of the
Effective Date.

            CA, Inc.
      By:   /s/ Andrew Goodman         Print  Name:   Andrew Goodman       
Title:   Executive Vice President, Worldwide Human Resources   

 